[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER
The court finds after a hearing in damages that the plaintiff suffered damages, as hereinafter noted, as a result of the defendant's negligence:
Economic: $1,590.99
                   Non-economic:   None _________
Total: $1,590.99
    Percentage of Negligence of: Plaintiff:    0%
                      Defendant:   100% _________ Total:   100%
Judgment may enter for the plaintiff and against the defendant, Amanda Velez, in the sum of $1,590.99, together with court costs.
It is further adjudged that the defendant make weekly payments of $25.00 to the plaintiff, beginning February 1, 2000, and continuing until the full amount including costs is paid.
Kremski, J.T.R.